Citation Nr: 1217611	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for hepatitis C, and assigned a noncompensable rating effective from June 22, 2004.  The Veteran appealed the initial noncompensable rating assigned for hepatitis C, and the case was certified to the Board for appellate review.  

The evidence of record does not reasonably raise the issue of entitlement to a total rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The evidence demonstrates that the Veteran is employed, partially working at home.  To date, he has not asserted that he is unable to obtain and retain substantially gainful employment.  


FINDING OF FACT

Since the initial grant of service connection, the Veteran's hepatitis C has been manifested by chronic fatigue, malaise, and anorexia; there is no evidence of dietary restriction, continuous medication, or incapacitating episodes with symptoms such as nausea, vomiting, and right upper quadrant pain having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 percent, but no higher, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded a VA examination with respect to his claim for service connection for hepatitis C.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2006 VA examination report is adequate.  The examiner reviewed the claims file, conducted an examination, and provided sufficient medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Moreover, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In an August  2007 decision, the Board granted service connection for hepatitis C.  In a September 2007 rating decision, the RO implemented the Board's decision granting service connection for hepatitis C.  A noncompensable evaluation was assigned, effective June 22, 2004, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7354.  The Veteran has appealed the initial noncompensable rating assigned. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's claim for entitlement to an initial compensable rating for hepatitis C is based on the assignment of an initial rating for a disability following the initial award of service connection for that disability.  As such, evidence contemporaneous 

with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

As previously noted, the Veteran's hepatitis C is currently assigned a noncompensable rating pursuant to Diagnostic Code 7354.  Under Diagnostic Code 7354, a noncompensable rating is assigned for symptomatic hepatitis C.  

A 10 percent rating is warranted when there is serologic evidence of hepatitis C infection, with intermittent fatigue, malaise, and anorexia or incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, without weight loss or hepatomegaly, requiring dietary restriction or continuous medication; or for incapacitating episodes, with symptoms described above, having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes, with symptoms described above, having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss or other indication of malnutrition, and hepatomegaly, or; incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total 

duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating, is warranted for near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Sequellae, such as cirrhosis or malignancy of the liver, are evaluated under the appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under Diagnostic Code 7354 and under the diagnostic code used to rate the sequellae.  Id. at Note (1).

An "incapacitating episode" is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Id. at Note (2).  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112. 

After a thorough review of the evidence of record, the Board concludes that an initial evaluation of 10 percent, but no greater, is warranted for the Veteran's hepatitis C.  38 C.F.R. §§ 4.111, Diagnostic Code 7354.  In this regard, the medical evidence of record includes a December 2003 private treatment record which notes that the Veteran was previously unresponsive to Rebetron therapy for hepatitis C.  Since his last visit, he had no new complaints related to hepatitis C.  On examination, it was determined that he weighed 185 pounds.  He was described as well-developed and well-nourished.  There was no muscle wasting.  His sclera were nonicteric, and his abdomen was soft and nontender.  There was no obvious splenomegaly.  The liver edge was palpable.  Edema of the extremities was not present.  The Veteran was found to be clinically stable.

The record also contains an October 2004 private treatment record, which indicates that the Veteran was previously unresponsive to Rebetron therapy for hepatitis C.  He stated that he felt well, and he denied any fatigue, nausea, vomiting.  
A May 2006 VA examination report notes that the claims file was reviewed.  It was reported that the Veteran had increased liver enzymes in the late 1980s.  Subsequently, in the early 1990s, the hepatitis C was diagnosed.  The Veteran denied a history of recent jaundice, ascites, or hepatocellular failure.  The Veteran did not have a history of frequent hospitalizations for management of liver problems.  His last liver biopsy in 1999, revealed chronic hepatitis with portal fibrosis.  The Veteran received Interferon injections and treatment for approximately three months on two occasions in 1994 and 1996.  The Veteran later had treatment with Rebetron for approximately six months in 2000.  However, he did not respond to any treatment.  He was followed with a gastroenterologist on average every six months, but was not currently taking any specific treatment or medications for his hepatitis C.  

The Veteran reported chronic fatigue for the last fifteen years.  He described being unable to walk more than one mile or climb more than two to three flights of stairs at a time.  He had no restriction on routine daily activities.  He had no nausea, vomiting, peptic ulcer disease, hematemesis, or diffuse body, joint, or muscle pains.  However, he described chronic itching over the upper body, especially at night, for 15 years.  He had no chronic diffuse skin rash.  On examination, the Veteran was described as moderately nourished, weighing 163 pounds.  Examination revealed no icterus, lymphadenopathy, flapping tremors of the hands, or masses.  The liver was just palpable and was not tender.  There was no splenomegaly.  Bowel sounds were normal.  There were no bruises and no bleeding.  

A November 2007 letter from the Veteran's private gastroenterologist, K.D., notes that the Veteran underwent and failed two courses of therapy for hepatitis C.  His last liver biopsy in 1999 showed fibrosis.  His current symptoms include fatigue.  It was noted that the Veteran had limited his work schedule to five or six hours a day, and that he worked the remaining time at home so he could rest between tasks.  He also had to take days off for fatigue.  He complained of decreased sex drive, decreased focus and concentration, intermittent arthralgias, tremor, decreased sleep, and occasional puritis.  Dr. K.D. noted that all of these symptoms had been reported 

in patients with hepatitis C, and these symptoms were directly due to hepatitis C.  Finally, it was noted that the Veteran had not responded to interferon-based therapies.

The noncompensable rating currently assigned contemplates asymptomatic hepatitis C.  Based upon review of the medical evidence, the Board finds that the Veteran's hepatitis C is not asymptomatic.  The evidence shows that the Veteran has symptoms of fatigue, decreased sex drive, decreased focus and concentration, intermittent arthralgias, tremor, decreased sleep, and occasional puritis.

For a 10 percent rating, there must be intermittent fatigue, malaise, and anorexia, or, there must be incapacitating episodes with symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, which have total duration of at least one week, but less than two weeks during the past 12-month period.

The medical evidence reflects complaints of chronic fatigue and evidence of malaise.  In this regard, the Veteran reported he limited his work schedule to five or six hours a day, and that he worked the remaining time at home so he could rest between tasks.  He also reported an inability to walk more than one mile, and an inability to climb more than two or three flights of stairs at a stretch.  While anorexia has not been documented, the medical evidence shows that in December 2003, the Veteran weighed 185 pounds, and in May 2006, he weighed 163 pounds.  Moreover, he was described as well-nourished in December 2003, but only moderately nourished in May 2006.  As such, the Board finds sufficient evidence to warrant a higher rating of 10 percent based upon fatigue, malaise, and anorexia.

However, an evaluation in excess of 10 percent is not warranted for the Veteran's hepatitis C.  Specifically, under Diagnostic Code 7354, a higher 20 percent rating is warranted for daily fatigue, malaise, and anorexia, without weight loss or hepatomegaly, requiring dietary restriction or continuous medication.  A 20 percent rating is also warranted for incapacitating episodes with symptoms of fatigue, 

malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least two weeks, but less than four weeks during the past 12-month period.  

Although there is evidence of daily fatigue, and possibly daily malaise and anorexia, there is no evidence that such symptoms require dietary restriction or continuous medication.  In this regard, the Veteran has not alleged, and the evidence does not reflect, that his hepatitis C symptoms have required dietary restriction.  Moreover, the Veteran does not receive any treatment for his hepatitis C.  Instead, the May 2006 VA examiner stated that the Veteran was followed by his gastroenterologist once a month and was not taking any medication or receiving any treatment for hepatitis C.  He received Interferon injections and treatment with Rebetron for his hepatitis C up until 2000, but the evidence does not show that h received any treatment during the period on appeal.  Therefore, a 20 percent evaluation is not warranted on this basis.

A 20 percent rating is also not warranted on the basis of incapacitating episodes.  First, the medical evidence does not reflect that the Veteran has had a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  He Veteran reported that he worked part of a work day at home so he could rest between tasks; however, he has not alleged symptoms that required bed rest and treatment by a physician having a total duration of at least two weeks but less than four weeks during the past 12-month period.  Additionally, there is no evidence of symptoms such as nausea, vomiting, and right upper quadrant pain at any time during the initial evaluation period.  As such, a 20 percent rating is not warranted on the basis of incapacitating episodes.

The Board has also considered whether the Veteran could receive a higher rating under any other diagnostic code, but has found none.  

The Veteran's statements are competent evidence regarding the symptomatology he experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, after 

consideration of all the evidence of record, the Board concludes that the Veteran's service-connected hepatitis C is not manifested by symptomatology greater than that shown by the objective and subjective evidence of record.  In this regard, and as noted above, the Veteran has not alleged that his fatigue, malaise, and anorexia required dietary restriction or continuous medication, nor has he alleged incapacitating episodes, with symptoms such as vomiting, nausea, or right upper quadrant pain, having a duration of at least two weeks but less than four weeks during the past 12-month period. 

For the foregoing reasons, an initial evaluation of 10 percent, but no more, for service-connected hepatitis C is warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's 

disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hepatitis C is not so unusual exceptional in nature as to render the rating assigned herein for this disorder inadequate.  The criteria by which the Veteran's hepatitis C is evaluated under Diagnostic Code 7354 specifically contemplate the level of impairment caused by that disability.  38 C.F.R. § 4.114.  As demonstrated by the evidence of record, the Veteran's hepatitis C is manifested by chronic fatigue, decreased sex drive, decreased focus and concentration, intermittent arthralgias, tremor, decreased sleep, malaise, anorexia, and occasional puritis.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation assigned herein regarding the Veteran's hepatitis C is not inadequate.  An evaluation greater than 10 percent is provided for certain manifestations of hepatitis C, but the medical evidence reflects that findings of dietary restriction, continuous medication, or incapacitating episodes with symptoms such as nausea, vomiting, and right upper quadrant pain having a total duration of at least two weeks, but less than four weeks, during the past 12-month period are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the 10 percent assigned herein for the Veteran's service-connected hepatitis C at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hepatitis C, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's hepatitis C has varied to such an extent that a rating greater or less than the 10 percent assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

Finally, in reaching the decision that a rating in excess of the 10 percent assigned by this decision is not warranted, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of the 10 percent assigned by this decision, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 10 percent for hepatitis C is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


